Citation Nr: 1752734	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-07 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin disability other than fungal infection of the feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This matter was previously before the Board, and, in March 2015 and December 2016, this matter was remanded for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.


FINDING OF FACT

A medical nexus has not been established between an in-service incurrence to include exposure to herbicide agents and a current skin disability other than a fungal infection of the feet.


CONCLUSION OF LAW

The criteria for service connection for a skin disability other than a fungal infection of the feet have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

The Board notes that this matter was previously remanded in order to obtain additional treatment records and to provide the Veteran with additional VA examinations.  This development has been completed in substantial compliance with the Board's remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Skin Disability

The Veteran is seeking service connection for a skin disability other than fungal infection of the feet.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection can also be established through application of statutory presumptions, including for diseases associated with exposure to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  The evidence shows that the Veteran served in the Republic of Vietnam during the Vietnam War, and, therefore, herbicide agent exposure is presumed.  Nevertheless, the Veteran has not been diagnosed with a disability subject to herbicide agent exposure presumptions.  The Veteran, however, may still prove service connection as a result of herbicide agent exposure directly for diseases that are not listed on the herbicide agent exposure presumption list.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records indicate that he sought treatment for his skin multiple times including for a rash on his hands and arms in April 1968, a rash on his left foot in September 1970, and a sunburn on his legs in October 1970.  The Veteran's skin was evaluated as normal by his separation physical, and, with the exception of a six inch scar for which the Veteran has already been assigned service connection for, he was not found to have any identifying body marks, scars, or tattoos.

In a December 1971 statement, the Veteran reported skin symptoms on his feet due to a fungal infection, but he did not claim to have manifested any additional skin symptoms.

The Veteran underwent a VA general examination in March 1972.  The Veteran reported symptoms related to the skin on his feet, and he was diagnosed with a fungal infection on his feet, but the Veteran did not report and was not diagnosed with any other skin disability.

The Veteran underwent another VA general examination in August 1984 at which his skin was evaluated as normal.

The Veteran underwent another VA general examination in August 1986.  The examiner noted that turgor was normal, and that there was no icterus or dermatitis.

The Veteran underwent another VA general examination in September 1990.  The examination does not contain a diagnosis of a skin disability.  Nevertheless, the examination does reference a dictated note that does not appear to have been associated with the claims file.  

In a survey of medical history provided in September 2002, the Veteran specifically denied having then, or having ever had, skin diseases.

The Veteran's treatment records indicate that he manifested a skin disability at least as early as 2006.

In a December 2010 written statement, the Veteran indicated that he incurred herbicide agent exposure during his service during the Vietnam War, and that he was treated for a skin condition many times over the previous 10 years (approximately December 2000).

The Veteran underwent a VA skin examination in March 2014.  The examiner noted that the Veteran was diagnosed with jungle rot during a tour in Vietnam, but that he was treated with powder and dry socks.  The examiner indicated that the Veteran was diagnosed with tinea pedis in September 2013.  

The Veteran underwent another VA examination in October 2015.  The examiner noted a diagnosis of dermatitis or eczema.  The examiner opined that it is less likely than not that the Veteran's skin disability was due to herbicide agent exposure, because the Veteran's rash did not resemble acne or chloracne.  

In a January 2017 addendum to the October 2015 examination, the examiner opined that it is less likely than not that any other diagnosed skin conditions first occurred during service or are otherwise etiologically related to the Veteran's already service-connected fungal infection of the feet.

In a February 2017 addendum to the January 2017 addendum to the October 2015 examination, the examiner indicated that the Veteran was treated for episodes of rash on his hands and arms as well as on his left foot in 1968 and 1970 respectively.  The examiner further indicated that his records do not suggest any chronicity with regards to these rashes, and that there is no data to suggest the rashes were related.  The examiner further indicated that there are no clinical records that note recurrences of the rashes from 1968 to 1970, and that the rash was not chloracne.  The examiner concluded that there is absolutely no evidence, nor is there even a plausible explanation, that would suggest a link between the Veteran's service history, whether from herbicide agent exposure or otherwise.

The weight of the evidence indicates that the Veteran is not entitled to service connection for a skin disability other than a fungal infection.  The Veteran's skin was evaluated as normal upon separation of service.  In a 1971 statement, the Veteran reported a fungal infection of his feet, but he did not report any other skin symptoms.  A March 1972 VA examination identified a fungal infection of the feet, but the examination did not identify any other skin disability.  The Veteran's skin was evaluated as normal in VA examinations conducted in August 1984 and August 1986.  A VA examination conducted in September 1990 is ambiguous for the presence of a skin disability, but a survey of medical history in September 2002 denies a history of skin diseases.  Therefore assuming a skin disability existed, it clearly resolved by September 2002.  The Veteran's current skin disability appears to have originated in approximately 2006 when he started seeking treatment for a skin condition.  There is no medical opinion of record linking a current skin disability (other than a fungal infection) to an in-service incurrence, and the medical opinions of record suggest that neither the Veteran's treatment for skin disabilities during a period of service or his presumed herbicide agent exposure could have led to the Veteran's current skin disabilities.  

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular skin disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran could therefore describe what a skin condition looked like, but he has not been shown to have the medical training or expertise to describe what caused the condition.  Moreover, the Veteran has not alleged that a skin condition has been continuously present since service.  To the extent it could be argued that he has, such a contention would be refuted by his specific denial of skin problems in 2002.  As such, the Veteran's opinion is insufficient to provide the requisite nexus. 

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between the issue on appeal and the Veteran's period of active service, of which there is also no record of a diagnosis within one year of separation, and there is no medical opinion of record linking any urinary disability to any service-connected disability.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for a skin disability other than fungal infection of the feet is denied.


ORDER

Service connection for a skin disability other than fungal infection of the feet is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


